Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 8 “a” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the ride quality data" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ride quality data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soga et al. (WO 2006/018883).
Soga et al. show a passenger conveyor diagnostic system 200 having a processor 6b that stores at least one visual inspection diagnostic, a passenger conveyor system 1a, 1b which includes at least one sensor 2a-2d which capture an image wherein the processor 6b applies the at least one visual inspection diagnostic which it receives from storage device 6a and overlays the diagnosed status of the passenger conveyor system on monitor 6c by making a comparison between a stored image and the captured image such that a diagnostic can be made of the source of the image.
Re claim 2, processor 6b performs a diagnostic by comparison to an image from storage device 6a and the monitor 6c is used as a graphical user interface where results can be seen.
Re claim 3, the monitor as part of a computer can be considered mobile as is broadly recited.
Re claim 4, the display will dynamically change as the images are processed.
Re claim 5, shown is an escalator system.
Re claim 6, at least step speed is monitored.
Re claim 7, measured metrics are compared to known previously recorded metrics.
Re claim 8, a computer tablet is used.
Re claim 10, the computer terminal can be considered mobile as is broadly recited.

Re claim 12, the video is streamed onto the monitor 6c with a direct comparison being made in an overlay manner such that a diagnostic may be made through the comparison.
Re claim 13, the results may dynamically change over time as different areas are compared.
Re claim 14, escalator speed is detected.
Re claim 15, measured versus stored is compared.
Re claim 16, inherent is knowing which component is being diagnosed.
Re claim 17, measured metrics are displayed is response to performing at least one visual inspection.
Re claim 18, the disclosed computer can be considered to anticipate a computer tablet.
Re claim 19, images are stored, captured and by using a processor 6b overlayed and compared so as to generate a diagnostic condition of the shown passenger conveyor.
Re claim 20, a video stream is generated via processor 6b and results are displayed in a video stream so as to indicate a diagnosed status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Senger et al. (WO 2010/121629) show a passenger conveyor system which uses a processor that stores at least one visual inspection diagnostic and the conveyor includes at least one sensor which captures an image and or sound wherein the processor overlays a diagnosed status over previously stored data so as to generate a status of the passenger conveyor system.
Hautakorpi et al. (EP 3,459,889) shows a passenger conveyor diagnostic system for comparing sounds obtained by a sensor and run through a processor so as to obtain a diagnosed status of the conveyor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/27/2022